Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 9-10,1-2,18-19,26-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2020/0068599 A1 to Yang et al.
As to claim 9, Yang discloses a terminal, comprising: a transceiver, a memory, a processor, and a computer program stored in the memory and executable on the processor, wherein the processor is configured to execute the computer program to perform (Fig. 15, disclosing UE and BS/eNB that performs the data processing and communication process discussed below):
when a first Physical Uplink Control Channel (PUCCH) resource carrying first UCI and a second PUCCH resource carrying second UCI are not overlapped in a time domain, the first PUCCH resource is not overlapped with a third PUCCH resource carrying third UCI in the time domain, and the second PUCCH resource and the third PUCCH resource are overlapped in the time domain (Figs. 12-13, case 3 and paragraphs 330-333, disclosing a first PuCCH resource [i.e., the “first PUccH resource”, where the disclosed PUCCH resources are all transmitted from a UE to, and received by, a base station BS/eNB, see paragraphs 622-629 and Fig. 15] that does not overlap subsequent second and another PUCCH resources A and X, where these last two PUCCH resources [which do overlap each other] teach the recited “second PUCCH resource” and “third PUCCH resource”; paragraphs 278-287, 303-320, 329-333, disclosing methods A, A1 and A2, especially OPT. 3, where two overlapping PUCCH resources carrying UCIs [teaching the recited second and third PUCCH resources that carry second and third UCI, respectively, as recited] are multiplexed in a new PUCCH resource called “MUX PUCCH”, and where in the event this MUX PUCCH “newly overlaps with other PUCCH resource(s) [i.e., the “first resource”]” that also carry UCI(s), then OPT. 3 may be undertaken, i.e., dropping transmission of the MUX PUCCH, which effectively means dropping the second and third UCI, further teaching “dropping a first target UCI … wherein the first target UCI is one of the second UCI and the third UCI”) 
dropping a first target UCI when a fourth PUCCH resource for simultaneously transmitting the second UCI and the third UCI is overlapped with the first PUCCH resource (see discussion and citations above, where “MUX PUCCH” teaches “a fourth PUCCH resource for simultaneously transmitting the second UCI and the third UCI”, and where MUX PUCCH is disclosed as overlapping with a PUCCH resource other than the two PUCCH resources from which MUX PUCCH originated [this other PUCCH resource teaching “first PUCCH resource”]; wherein the first target UCI is one of the second UCI and the third UCI (see discussion and citations above, where either of the two UCIs included in the two PUCCH resources MUXed to form MUX PUCCH teach the recited “first target UCI”).
As to claim 10, Yang discloses the terminal as in the parent claim 10.
Yang further discloses wherein the processor is configured to execute the computer program to perform: determining the fourth PUCCH resource for simultaneously transmitting the second UCI and the third UCI according to a predefined multiplexing transmission rule (Figs. 12-13, case 3 and paragraphs 330-333, paragraphs 278-287, 303-320, 329-333, disclosing methods A, A1 and A2, where two overlapping PUCCH resources carrying UCIs [teaching the recited second and third PUCCH resources that carry second and third UCI, respectively, as recited] are multiplexed in a new PUCCH resource called “MUX PUCCH”, which teaches the recited “fourth PUCCH resource”, which is generated via the multiplexing transmission rule disclosed in Fig. 12).
AS to claims 1,18,26, see rejection for claim 9.
AS to claims 2,19,27, see rejection for claim 10.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11,12,16,3,4,20,21,28,29,8,25,33 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2020/0068599 A1 to Yang et al., in view of U.S. Patent Publication No. 2019/0261361 A1 to Xiong et al.
As to claim 11, Yang discloses the terminal as in the parent claim 9.
Yang discloses when the first UCI is scheduling request (SR) (paragraphs 98-112, disclosing a first UCI being SR).
Yang does not appear to disclose if a positive SR information transmission exists, dropping the first target UCI.
Xiong discloses if a positive SR information transmission exists, dropping the first target UCI. (paragraph 65, disclosing dropping a HARQ-ACK, i.e., an embodiment of “first target UCI” to transmit positive SR).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Xiong discussed above, in conjunction with and to modify the teachings of Yang, to reject the limitations of this claim, since it would have been obvious for a PHOSITA to add to the functionalities surrounding the SR disclosed in Yang so that if it is a positive SR, then the first target UCI is dropped, as taught in Xiong. The cited references are in the same field of endeavor with regard to management of UCIs.  The suggestion/motivation would have been to improve the use and processing of UCIs. (Xiong, Abstract and paragraphs 64-73; Yang, paragraphs 1-25).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 12, Yang discloses the terminal as in the parent claim 9.
Xiong discloses wherein the first target UCI is one of the following UCI: the first target UCI is a UCI with a lower priority in the second UCI and the third UCI (paragraph 65: SR has a higher priority than CSI [third UCI] and HarQ-ACK [second UCI]); 
Wherein the UCI with the lower priority is: UCI with a lower UCI priority, UCI corresponding to a lower priority level (paragraph 65: SR has a higher priority than CSI [third UCI] and HarQ-ACK [second UCI]);
Wherein the priority is: a corresponding UCI priority, or a corresponding priority level (paragraph 65: SR has a higher priority than CSI [third UCI] and HarQ-ACK [second UCI]).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Xiong discussed above, in conjunction with and to modify the teachings of Yang, to reject the limitations of this claim, since it would have been obvious for a PHOSITA to add to the characteristics and functionalities surrounding the UCIs disclosed in Yang by incorporating the UCI features disclosed and taught by Xiong above. The cited references are in the same field of endeavor with regard to management of UCIs.  The suggestion/motivation would have been to improve the use and processing of UCIs. (Xiong, Abstract and paragraphs 64-73; Yang, paragraphs 1-25).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
As to claim 16, Yang discloses the terminal as in the parent claim 9.
Yang discloses if PUCCH resources for simultaneously transmitting the second UCI and the third UCI are overlapped with PUCCH resources for carrying the first UCI, dropping the third UCI (Figs. 12-13, case 3 and paragraphs 330-333, disclosing a first PuCCH resource [i.e., the “first PUccH resource”, where the disclosed PUCCH resources are all transmitted from a UE to a base sation BS/eNB] that does not overlap subsequent second and another PUCCH resources A and X, where these last two PUCCH resources [which do overlap each other] teach the recited “second PUCCH resource” and “third PUCCH resource”; paragraphs 278-287, 303-320, 329-333, disclosing methods A, A1 and A2, especially OPT. 3, where two overlapping PUCCH resources carrying UCIs [teaching the recited second and third PUCCH resources that carry second and third UCI, respectively, as recited] are multiplexed in a new PUCCH resource called “MUX PUCCH”, and where in the event this MUX PUCCH “newly overlaps with other PUCCH resource(s) [i.e., the “first resource”]” that also carry UCI(s), then OPT. 3 may be undertaken, i.e., dropping transmission of the MUX PUCCH, which effectively means dropping the second and third UCI, teaching this limitation).
Xiong discloses when the first UCI is SR, the second UCI is second HARQ-ack, and the third UCI is second CSI, the first UCI has higher priority than the second UCI and the third UCI (paragraph 65: SR has a higher priority than CSI [third UCI] and HarQ-ACK [second UCI]).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Xiong discussed above, in conjunction with and to modify the teachings of Yang, to reject the limitations of this claim, i.e., “when the first UCI is SR, the second UCI is second HARQ-ack, and the third UCI is second CSI, if PUCCH resources for simultaneously transmitting the second HARQ-ACK and the second CSI are overlapped with PUCCH resources for carrying the SR, dropping the second CSI”, since it would have been obvious for a PHOSITA to add to the characteristics and functionalities surrounding the UCIs disclosed in Yang by incorporating the UCI features disclosed and taught by Xiong above, and since it would have been obvious to a PHOSITA to, pursuant to Xiong’s teachings, substitute SR for the first UCI, second HARQ-ack for the second UCI, and second CSI for the third UCI in Yang’s teaching discussed above. The cited references are in the same field of endeavor with regard to management of UCIs.  The suggestion/motivation would have been to improve the use and processing of UCIs. (Xiong, Abstract and paragraphs 64-73; Yang, paragraphs 1-25).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date.
AS to claims 3,20,28, see rejection for claim 11.
AS to claims 4,21,29, see rejection for claim 12.
AS to claims 8,25,33, see rejection for claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication No. 2019/0261391 A1 to Kundu et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI TANG P CHENG/Primary Examiner, Art Unit 2463